We are of opinion that the main issues in the court below, especially that between Michie and Symmes and Edwards, and *236that between Michie and Symmes and Olmsted Bros., were purely issues for money only, and as to those issues either party was entitled to a jury. The judgment on these issues is the one particularly appealed from. The fact that there were other incidental equitable questions between other parties does not change the character of the action, where the principal relief sought is a money judgment. Warner v. Jaeger, 5 C. C., 16; Pratt v. Insurance Co., 5 C. C., 587; Lockland Lumber Co. v. Marsh, 16 C. C., 432.
C. W. Balcer and Miller Outcalt, for plaintiffs.
Rogers Wright, Thomas Bentham and A. C. Shattuclc, for defendants.
The appeal herein is prosecuted by Messrs. Symmes and Michie, who lost below on issues triable to a jury. The appeal should be dismissed.